Per Curiam.
The executor was not entitled to collect the rents of real property devised to the appellant, the residuary legatee, except to the extent necessary to pay the debts of the estate. Accordingly, the executor was entitled to commissions only upon rentals collected for the month of April, 1932, in addition to the commissions properly allowed upon the personal property belonging to the estate. The decree appealed from should be modified accordingly, and as so modified affirmed, without costs.
Present — Martin, P. J., Merrell, McAvoy, O’Malley and Untermyer, JJ.
Decree modified as indicated in opinion and as so modified affirmed, without costs. Settle order on notice.